RESOLUCIÓN
El Juez Presidente, Hon. Federico Hernández Denton, concedió libre el 5 de abril de 2012 (Jueves Santo) con cargo a la licencia de vacaciones.
*1001A tales efectos y de acuerdo con nuestra facultad para reglamentar los procedimientos judiciales, al computar los términos dispuestos en las distintas leyes y reglas aplica-bles a los procedimientos y trámites judiciales, se aplicará lo dispuesto por los Arts. 388-389 del Código Político de 1902 (1 L.P.R.A. sees. 72-73) y se considerará el 5 de abril de 2012 (Jueves Santo) como si fuera día feriado. Cual-quier término que venza ese día se extenderá hasta el próximo día laborable, 9 de abril de 2012.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo